iV/A;'   'i   4 2010
                                                                                         Clerk, U.S. District & Bankruptcy
                                 UNITED STATES DISTRICT COURT                           Courts for the District of Columbia
                                 FOR THE DISTRICT OF COLUMBIA

    JEFFERY MICHAEL HILLIARD,                              )
                                                           )
                   Plaintiff,                              )
                                                           )
           v.                                              )      Civil Action No.
                                                           )
    UNITED STATES DISTRICT COURT FOR                       )
    THE SOUTHERN DISTRICT OF TEXAS, et al.,                )
                                                           )
                   Defendants.                             )

                                      MEMORANDUM OPINION

           This matter comes before the court on review of plaintiff s application to proceed in

    forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

    complaint.

            The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

    pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

    by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

    must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

    (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

    contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

    short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

    for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

    standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

    prepare a responsive answer, to prepare an adequate defense and to determine whether the

    doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).


                                                      1

I
4




            Although the plaintiffs complaint asserts violations of various provisions of the United

    States Constitution, federal statutes, and Texas law, the pleading sets forth no factual allegations

    to support any of these claims. 111 addition, plaintiff demands injunctive relief, yet fails to

    articulate what form such relief should take. For these reasons, the complaint fails to comply

    with Rule 8(a), and, therefore, it will be dismissed.

            An Order consistent with this Memorandum Opinion is issued separately.




                                                   United States District Judge

    DATE:   ~(    '0/   (j




                                                      2